Citation Nr: 1302449	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-00 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from September 1969 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Winston-Salem, North Carolina.  

Since the last supplemental statement of case (SSOC) in October 2010, additional evidence has been added to the claims file.  As the Board is granting the claim on appeal in full, the Veteran is not prejudiced by the Board's consideration of any evidence not previously reviewed by the RO.  

In September 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  


FINDING OF FACT

The Veteran's PTSD is as likely as not related to his active duty.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2012).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Analysis

The Veteran contends that he has PTSD related to his time in service spent aboard a submarine.  His overall contentions throughout this appeal have demonstrated a general stressor of being enclosed on the submarine.  He also contended specific stressors of hitting an oceanic mountain, the nuclear reactor on the submarine shutting down and the submarine being depth charged.  See, e.g., July 2006 stressor statement; January 2010 substantive appeal.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Certain chronic diseases (e.g., psychoses) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2012).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Entitlement to service connection for PTSD in particular requires medical evidence diagnosing PTSD in accordance with the DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

After reviewing the evidence of record, the Board concludes that service connection for PTSD is warranted.  The evidence supports of a finding of confirmed in-service stressors and a current diagnosis of PTSD related to the Veteran's stressors.

Initially, the Board finds that the Veteran does have confirmed in-service stressors.  In this case, the Veteran's DD 214 shows that his military occupational specialty (MOS) was that of an electrical repairman.  He received the Polaris Patrol Pin.  His service personnel records show that he was stationed aboard the submarine the USS Thomas A. Edison throughout most of his service.  His records confirm that he completed Polaris deterrent patrols in June 1970 and December 1970 as well as missile deterrent patrols in June 1971, December 1971 and June 1972.  According to his personnel records, each patrol consisted of the submarine being completely submerged for approximately 60 days on constant alert status.  The Board observes that the Veteran's records do not confirm the receipt of any decorations or medals denoting participation in combat.  Where VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and if a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

In this case, a VA treatment record dated in October 2010 shows that a VA psychiatrist opined that the Veteran's stressors of being in the submarine when it crashed into an oceanic mountain and when it was under attack from depth charges were related to a fear of hostile military activity.  Also, a buddy statement dated in June 2008 from someone who served with the Veteran aboard the USS Thomas A. Edison confirmed that the submarine was depth charged in approximately October 1971 and hit an underwater mountain in approximately June 1972.  Deck logs obtained by the Veteran show that the submarine was on dry dock and/or moored in March 1972 and was also moored in April 1972 and October 1972, all while in Spain.  It was on classified special missions during November 1972 to December 1972.  The April 2010 accompanying letter with the deck logs from the National Archives and Records Administration shows that a page by page review of the 1970 to 1971 and 1973 deck logs would not be available for a few months.  However, the letter also indicates that deck logs would not help if looking for records while the submarine was on deterrent patrol because those logs would usually say "Underway on Spec. Ops." followed by a bracket of dates covering the patrol.

As noted above, the Veteran's personnel records clearly show his participation in deterrent patrols while stationed aboard the USS Thomas A. Edison.  Additionally, a buddy statement was submitted supporting the Veteran's reported stressors.  The evidence also shows that deck logs would not reveal specific incidents such as the stressors of hitting a mountain and being depth charged.  Furthermore, a VA psychiatrist opined that the Veteran's reported stressors indicate a fear of hostile military activity.  Therefore, the Board concedes the Veteran's stressors of incidents occurring while aboard the USS Thomas A. Edison.

The evidence also shows a current diagnosis of PTSD related to the Veteran's stressors.  The earliest diagnosis of PTSD found in VA treatment records is in May 2006.  He reported always being in fear for his life by being trapped in a submarine.  As noted above, a VA psychiatrist in October 2010 indicated that the Veteran's stressors involved a fear of hostile military activity.  The psychiatrist opined that the Veteran's stressor events were clearly adequate to support a diagnosis of PTSD.  The Veteran was again diagnosed with PTSD identified as being specific phobia-situational type.  The totality of the Veteran's post-service treatment records reflect a phobia of enclosed spaces stemming from his service onboard a submarine.  There is no evidence of record to suggest that the Veteran has PTSD from any stressors other than his confirmed in-service stressors.

Therefore, in considering the Veteran's verified stressors, the positive and uncontradicted nexus opinion of a VA psychiatrist, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that the Veteran has PTSD that was incurred in service.  The evidence is in favor of the grant of service connection for PTSD.  Service connection for PTSD is granted.  38 U.S.C.A §5107 (West 2002 & Supp. 2012).  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


